      Case 3:20-cr-00606-FLW Document 1 Filed 07/22/20 Page 1 of 4 PageID: 1 RECEIVED
AM
2018R01 143                                                                     July 22, 2020


                          UNITED STATES DISTRICT COURT                       At: 8:30________.m
                             DISTRICT OF NEW JERSEY
                                                                             WILLIAM T. WALSH
 UNITED STATES OF AMERICA                        Hon. Freda L. Wolfson              CLERK
         v.                                      Crim. No.   3:20-606-01(FLW)

 RAIMONDO SCHIANO                                26 u.S.C. S 7206(1)


                                INFORMATION
          The defendant having waived in open court prosecution by indictment, the

United States Attorney for the District of New Jersey charges:

                               COUNTS 1 AND 2
                (Making and Subscribing False Tax Returns        -   2OL7l
          1.   At all times relevant to this Information, unless otherwise indicated:

                     a.     Defendant Raimondo Schiano ("Schiano") was a
               resident of Forked River, New Jersey.

                     b.     Schiano was the owner of Biago's Tattoria restaurant in

               Lanoka Harbor, New Jersey (the "Restaurant").

          2.   As owner of the Restaurant, Schiano was responsible for filing
federal corporate income tax returns on behalf of the Restaurant.

         3.    Schiano had an obligation as a United States taxpayer to accurately

report to the Internal Revenue Service ("IRS") taxable income for the Restaurant

on an United States Corporation Income Tax Return, Form 7720, and for himself

on an United states Individual Income Tax Return, Form 1040.

         4-    Over the course of several years, Schiano diverted revenue from

sales at the Restaurant to his personal bank account (the "Diverted Funds"). No
    Case 3:20-cr-00606-FLW Document 1 Filed 07/22/20 Page 2 of 4 PageID: 2




federal corporate income tax was paid on the Diverted Funds as income to the

Restaurant. Nor did Schiano pay federal personal income tax on the Diverted
Funds.

      5.    As a result of the Diverted Funds, Schiano failed to                report

approximately $459,388.37         in   taxable income on the Restaurant's federal

corporate income tax returns for the fiscal tax years 2Al4 through 2018 (the

"Restaurant's Tax Returns"). The Restaurant's Tax Returns therefore were not

true and correct as to every material matter in that Schiano failed to accurately

report the Restaurant's taxable income.

      6.        Similarly, Schiano failed to report approximately $404,654.39 in
taxable income on his federal personal income tax returns during the calendar

tax years 2014 through 2Ot8 (the "Personal Tax Returns"). The Personal Tax

Returns therefore were not true and correct as to every material matter in that

Schiano failed to accurately report his taxable income.

      7.        Schiano signed the Restaurant's Tax Returns and the Personal Tax

Returns, and each contained a written declaration that         it was signed under
penalty of perjury.

      8.    In total, Schiano failed to pay approximately $185,100 in combined
federal corporate and personal income taxes owed, as laid out below:

     Return             Date           Tax Year   Approximate Approximate
      Form           subscribed         Ending        Net      Tax Due &
     Number            (on or                      Unreported    Owing
                      aboutl                        Income
         7t20       72/15l2Ot4     el30/2014       $ 1 10,398.00   $zs,zgg.oo



                                            2
    Case 3:20-cr-00606-FLW Document 1 Filed 07/22/20 Page 3 of 4 PageID: 3




        1120        12/Ls/2ots el30l2ot5          $68,951.O0      $ 1 1,461.O0


        tt20        t2/tsl2016 e/30l2ot6          $gg,5o+.oo      $19,285.00

        1120        01/ts/2ot8    e   l30 12017   $tsg,836.oo     $44,809.00

        tt20        or   lt5/2ote el30l2or8       $70,57O.OO      #t+,32+.oo

        1040A      04lrsl2ors 12/3t l2Ot4         $ot, ts6.7g     $11,O11.00

        1040       04lLsl2oL6 t2l37l2O1s          $28,89+.o9      $g,3z8.oo

        1040       04ltsl2or7 L2/3tl2ot6          $73,8 t5.27    $ 1O,249.O0


        1040       04lL5l2ot8 t2l 3t 12077        $ 175,871.43   $g7,5zo.oo

        1040       04llsl2ole     L2l3L l2Ot8     $ 1+,9 16.22    $   t,z 18.0o


      9.       On or about the filing dates listed below, in the District of New
Jersey, and elsewhere, defendant

                               RAIMONDO SCHIANO

knowingly and willfully made and subscribed United States Individual Income

Tax Returns, Forms 1040, and United States Corporation Income Tax Returns,

Forms   ll2o,   for the tax years set forth below, each of which was verified by a

written declaration that it was made under penalty of perjury, and which Schiano

did not believe to be true and correct as to every material matter in that each

return failed to report taxable income, and understated the taxable income for
each return for each taxyear as set forth below, each false tax return constituting

a separate count of this lnformation:


                                          3
  Case 3:20-cr-00606-FLW Document 1 Filed 07/22/20 Page 4 of 4 PageID: 4




Count     Return        Date          Tax Year     Approximate Approximate
           Form      Subscribed        Ending          Net      Tax Due &
          Number       (on or                       Unreported    Owing
                        aboutl                       Income
  1        1I20      ot/7sl2ot8 e/30l2ot7          $ 159,836.O0        $++,809.00

 2         1040      04l|sl2018 t2/3112077         $   t75,87 t.+3     $gz,s2o.oo

      ln violation of Title 26, United States Code, Section T206(l).




                                                  CRAIG GARPEN
                                                  United States Attorney




                                       4
